Citation Nr: 1511324	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-30 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Whether new and material evidence has been received to reopen the claim of service connection for thrombophlebitis of the right leg to include as secondary to service-connected left leg thrombophlebitis.  

2.  Entitlement to an increased evaluation for bilateral pes planus with bilateral hallux valgus, severe, and hammer toe deformities, currently rated as 30 percent disabling.

3.  Entitlement to service connection for thrombophlebitis of the left arm, to include as secondary to service-connected left leg thrombophlebitis.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from August 1980 to May 1988.

This matter initially came to the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The appellant testified at a Board hearing in March 2012.  

In May 2014, the Board remanded all three issues to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The issues of service connection for left arm and right leg disabilities are once again remanded to the AMC for additional development.  The appellant will be notified if any further action on his part is necessary.  


FINDINGS OF FACTS

1.  In an unappealed February 2006 decision, the RO denied service connection for venous insufficiency of the right leg, to include as being secondary to the appellant's service-connected left leg disability. 

2.  Evidence received since that February 2006 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right leg disability.

3.  The appellant's bilateral foot disability is manifested by subjective complaints of pain on manipulation and use of the feet.  The disability is severe with objective evidence of tenderness; however, there is no evidence of marked inward displacement or severe spasm of the tendo Achilles on manipulation, and no indication of pronounced disability. 


CONCLUSIONS OF LAW

1.  The February 2006 decision denying service connection for a right leg disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right leg disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

3.  The criteria for a disability evaluation in excess of 30 percent for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 5276 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  In this case, the Board is reopening the appellant's claim for service connection benefits.  There is no need for further notice or assistance to aid the appellant in substantiating this aspect of his claim. 

The appellant's thrombophlebitis of the left leg is service connected.  He was subsequently diagnosed as having venous insufficiency of the right leg.  After receiving that diagnosis, the appellant filed for VA compensation benefits claiming that the right leg disorder was secondary to the left leg disability.  Upon review, the RO denied the appellant's claim noting that while the right leg disability was from the "same etiology" of the left leg disorder, it was not secondary to the left leg thrombophlebitis.  It was further noted that the right knee condition was not service-related since it did not manifest itself while the appellant was on active duty or within one year of his discharge from service.  Hence, the RO denied the appellant's claim for benefits in February 2006.  The appellant was notified of that decision and his right to appeal it.  He did not appeal the decision or submit additional evidence within one year, and thus the February 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c).  A claim, however, on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence added to the record since the last final denial includes VA treatment records and testimony before the Board.  These records do show that the appellant not only suffers from thrombophlebitis of the left leg but also venous insufficiency of the right leg.  Additionally, these same records, and more specifically the testimony provided by the appellant before the Board, suggest that there may be some etiological link between the two disorders.  

The Board finds that this evidence is new in that it was not associated with the claims file prior to the February 2006 rating decision.  Moreover, the evidence is material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Specifically, it relates to the assertion of whether the appellant's service-connected left leg disability has caused or aggravated a right leg disorder.  This new information meets the low standard of Shade by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, his claim for a right leg disorder shall be reopened.

II.  Increased Evaluation

The appellant has come before the VA asking that his service-connected bilateral foot disorder be assigned a disability evaluation in excess of 30 percent.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2014) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2014) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2014) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.;Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2014).  With respect to the issue before the Board, the appeal does not stem from the appellant's disagreement with an evaluation assigned in connection with the original grant of service connection, and the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are not for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 506 (2007).

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

The appellant underwent a VA examination of his feet in January 2009.  Before the examination, the appellant complained of pain and "pin/needle" sensation in his feet.  He further indicated that he was unable to walk long distances and that he used a cane.  The record notes that the appellant was using orthopedic shoes to alleviate some of the symptoms of the disorder.  The examiner reported that the appellant's functional limitation involved standing more than 30 minutes at a time.  The examination report revealed that there was evidence of tenderness, abnormal weight bearing, callosities, and unusual shoe wear patterns.  Nevertheless, pain or spasms on manipulation was not shown and there was no midfoot malalignment.  Although there was pronation, there was no muscle atrophy of the feet nor was there other foot deformity.  

The record reflects that the appellant most recently underwent an examination of his feet in July 2014.  Prior to the exam, the appellant complained of constant pain particularly upon walking.  The examiner reported that there was pain on manipulation of the feet but there was no pronation deformity or callosities.  It was reported that the appellant used arch supports for both feet and there was decreased longitudinal arch height of both arches.  Yet, there was no marked inward displacement or severe spasms of the Achilles tendon of either foot nor was there evidence of fatigability or incoordination.  The examiner reported that the functional impact of the disability was that the appellant would be limited to a sedentary type of job.  

The appellant's miscellaneous medical records have been obtained and included in the claims folder for review.  These records do not show specific, repeated treatment for bilateral pes planus.  They do indicate that the appellant has sought treatment for "diabetic foot care" and he has also received VA assistance in obtaining orthotics and orthopedic shoes.  For example, a VA treatment record from March of 2014 noted that the appellant complained of pain in the feet; however, gate was normal, range of motion of the feet was normal, there was no tenderness upon palpation at the plantar medical calcaneal tubercle, no ulcers, discoloration, fissures, or crepitus.  The appellant was prescribed inserts and orthopedic shoes.  

The appellant's bilateral pes planus (flatfeet) has been rated pursuant to 38 C.F.R. Part 4, Diagnostic Code 5276 (2014), which indicates mild symptoms, which are relieved by a built-up shoe or arch support, warrant a noncompensable rating.  Where there is a weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, pain on manipulation and use of the feet, a moderate disability will be found, and a 10 percent rating awarded.  A severe disability is exhibited by objective evidence of deformity, pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities; a severe disability rating will be granted a 30 percent evaluation.  Marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, without improvement by orthopedic shoes or appliances warrants a 50 percent evaluation for a pronounced bilateral disability.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held that, in evaluating a disability under codes that provide a rating solely on the basis of loss of range of motion, VA must consider 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to functional loss and factors of joint disability attributable to pain).  To the extent possible, the degree of additional loss due to pain, weakened movement, excess fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints or muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:

(a)  Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.);  
(b)  More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.);  
(c)  Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.);  
(d)  Excess fatigability;  
(e)  Incoordination, impaired ability to execute skilled movements smoothly;  
(f)  Pain on movement, swelling, deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  With respect to the appellant's service-connected bilateral foot disability, there are additional rating criteria that should be considered.  Consideration is therefore given to whether other diagnostic criteria might be more appropriate or more beneficial to the appellant.  He does not have weak foot or claw foot, so Diagnostic Codes 5277 and 5278 would not apply.  38 C.F.R. Part 4 (2014). Diagnostic Code 5279 for metatarsalgia (i.e., pain and tenderness in the metatarsal region) provides a 10 percent evaluation whether unilateral or bilateral.  This is the highest rating available under this code.  Because the appellant is already rated as 30 percent disabling, this code is not for application.  Hammertoes of all toes without claw foot are evaluated as 10 percent disabling if unilateral under Diagnostic Code 5282.  38 C.F.R. Part 4 (2014).  The appellant does have hammertoes but since he is already rated as 30 percent, this code is also not for application.  He does not have a foot injury to be evaluated under Diagnostic Code 5284.  38 C.F.R. Part 4 (2014).

In determining whether an increased evaluation is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the evidence is against the claim, in which case an increased rating must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based upon the above findings, the Board finds that the evidence more closely approximates the rating criteria that would allow for the assignment of a 30 percent disability rating but no higher.  The evidence does indicate that over the course of the appeal that the appellant has suffered from characteristic callosities.  There has been tenderness on the bottom of both feet, with some displacement of the Achilles alignment when weight bearing.  Although marked disfigurement has not been diagnosed, some disfigurement of the feet has been reported.  Additionally, it has been repeatedly noted that the appellant suffers from mild to moderate pain, and that the pain produced by his feet inhibits his ability to stand or walk for longer than thirty minutes.  Accordingly, the Board finds that he is entitled to a 30 percent disability rating, but no higher.

In addressing whether he is entitled to a higher 50 percent rating at any time of the appeal, the Board finds that he is not, as there is no evidence of pronounced, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo Achilles on manipulation.  The medical documents does not show pronounced, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.

The Board has also considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2014) would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is not disputed that the appellant experiences pain when walking and standing, but the evidence has not shown that the appellant actually has limitation of motion of either foot.  There is a lack of objective medical evidence showing that the appellant suffers any additional measurable functional loss and/or limitation of motion during flare-ups or with use.  The examiners that have seen the appellant have agreed.

In sum, the Board must deny the appellant's claim.  The benefit- of-the-doubt-rule has been considered in making this decision.  38 U.S.C.A. § 5107(b) (West 2014).

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for a bilateral foot disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability level and symptomatology; as discussed above, the rating criteria considers loss of motion as well as pain on motion.

The Board further observes that, even if the available schedular evaluation for the condition is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for his foot disorder.  Additionally, there is not shown to be evidence of marked interference with employment solely due to the disability.  There is nothing in the record which suggests that the disability affecting both feet markedly impacts his ability to perform a job even if it is a sedentary job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2014) is not warranted. 


ORDER

New and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for thrombophlebitis of the right leg to include as being secondary to the appellant's service-connected left leg thrombophlebitis disability; to this extent, the claim is granted.  

Entitlement to an increased evaluation for bilateral pes planus with bilateral hallux valgus, severe, and hammer toe deformities is denied.  


REMAND

The Board finds that additional development is necessary to adjudicate the remaining claims on appeal.  First, as previously indicated above, the Board has reopened the appellant's claim for entitlement to service connection for a right leg disorder, to include as being secondary to the appellant's service-connected left leg disability.  VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The record reflects that a VA examiner has not commented on the assertions made by the appellant.  Moreover, the Board notices that a VA examiner has also not provided comments concerning the fact that the appellant, in July 1999, had been previously diagnosed as having "post phlebetic syndrome" of both legs suggesting that the conditions may have some type of relationship to one another.  A thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, it is the Board's opinion that such an examination should be afforded the appellant before the Board issues a determination on the merits of his claim. 

With respect to the appellant's claim involving his left arm, the Board notes that the appellant did undergo an examination of the arm in July 2014.  In the examination report, the examiner did provide an opinion concerning any etiological link between the appellant's left arm disability and his service-connected left leg disorder.  The examination report, however, basically consisted of one line sentences without any discussion of all of the relevant facts and without any supporting facts.  As such, the Board finds that the examination report is insufficient and the claim must be returned to the AMC so that further development may be accomplished. 

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with the Court's pronouncements and due process requirements, the case is REMANDED to the AMC for the following development:

Accordingly, further appellate consideration will be deferred and the case is again REMANDED to the AMC for the following, previously-requested, development:

1.  The AMC shall contact the appellant and ask that he identify all sources of medical treatment received since January 2013 for the disabilities now on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (if any), to include any Social Security Administration (SSA) records (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims file) should then be requested.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2014).

2.  Only after all of the appellant's medical records have been obtained and included in the claims folder, the AMC should arrange for the appellant to undergo another examination with respect to the claims involving the right leg and left arm.  The appellant should be examined by a physician.  The examiner should provide an opinion as to whether the appellant is now suffering from a disability of the right leg and left arm.  If so the examiner should provide an opinion as to whether such disabilities are due to or aggravated by the service-connected left leg disorder, or whether such disabilities were caused by or began during the appellant's military service.  

If the physician cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  

The claims folder, including any documents obtained as a result of this Remand, should be made available to the physician for review.  

3.  Thereafter, the AMC should readjudicate the issues.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


